DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Applicant has amended independent claim 1 to recite “determining, with the fluid analyzer, a ratio of the first component to the second component” and “responsive to a determination by the fluid analyzer that the ratio of the first component to the second component is less than one, increasing the ratio of the first component to the second component by adding more of the first to the biological fluid and preparing a patient treatment with the biological fluid; and responsive to a determination that the ratio of the first component to the second component is greater than or equal to one” and argues that the amended limitations are directed to eligible subject matter under 35 U.S.C. 101.  As detailed below, the Examiner contends that independent claim 1 is still directed to an abstract idea without significantly more as the step of increasing the ratio of the first component to the second component responsive to a determination by the fluid .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of analyzing a biological fluid comprising analyzing a biological fluid with a fluid analyzer to determine a concentration of a first component and a second component, determining with the analyzer, a ratio of the first component to the second component, and responsive to a 
With respect to claim 2, the Examiner again notes that measuring first, second, and third components in a biological fluid is nothing more than insignificant extra-solution activity as the 
With respect to claim 9, the Examiner again notes that determining the level of a biomarker in blood by any means is considered routine, conventional activity or insignificant extra-solution activity (see MPEP 2106.05(d)), thus utilizing a hemoanalyzer as the biological fluid analyzer is nothing more than routine, conventional activity, or insignificant extra-solution activity.
With respect to claim 10, the Examiner notes that the treatment step is not particular, thus the limitation of treating the patient is also an abstract idea.  Therefore, based on these views, the Examiner contends that claims 1, 2, 9, and 10 are directed to ineligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the phrase “expected therapeutic effect” is unclear as the specification does not provide any guidance as to the metes and bounds of an expected therapeutic effect.  Both the claims and the specification do not provide any details with respect to the “expected therapeutic effect,” thus any outcome that results from comparing the first, second, and third components can be viewed as an expected therapeutic effect.  Furthermore, based on the claim language, a therapeutic effect is not required as the claimed therapeutic effect is only expected.  The Examiner contends that because the therapeutic effect is only expected, there is no tangible outcome based on the comparison of the first, second, and third components.  For these reasons, the Examiner contends that the phrase “expected therapeutic effect” renders the claim indefinite as the metes and bounds of the phrase cannot be determined.
For claims 6-8, the phrase “regenerative potential platelet score” is unclear as the specification does not provide any guidance as to the metes and bounds of a regenerative potential platelet score.  The instant specification does not provide a clear definition of the regenerative potential platelet score, and specifically states that the score can show significant differences based on the processing system.  As such, the Examiner is unable to determine what Applicant regards as a “regenerative potential platelet score” and how the claimed score applies to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 2014/0356893).
For claim 1, Mishra teaches a method for using platelet rich plasma comprising, analyzing a biological fluid to determine a concentration of a first component and a second component of a sample (paragraphs 0018, 0038), determining a ratio of monocytes and/or lymphocytes (first component) to neutrophils (second component) (paragraph 0024), and adjusting the ratio of the monocytes and/or lymphocytes to neutrophils by increasing the levels of monocytes and/or lymphocytes (paragraph 0024), and preparing a patient treatment based on the ratio of monocytes and/or lymphocytes to neutrophils (paragraph 0024). 
For claim 9, Mishra teaches an automated blood analyzer (paragraph 0038).
For claim 10, Mishra teaches treating a patient (paragraph 0024).
Allowable Subject Matter
Claims 3-5 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798